                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Catherine V.,                                                Civil No. 17-3257 (DWF/LIB)

                       Plaintiff,

v.                                                         ORDER ADOPTING REPORT
                                                            AND RECOMMENDATION
Nancy A. Berryhill, Acting
Commissioner of Social Security,

                       Defendant.


      This matter is before the Court upon Plaintiff Catherine V.’s (“Plaintiff”)

objections (Doc. No. 20) to Magistrate Judge Leo I. Brisbois’s July 23, 2018 Report and

Recommendation (Doc. No. 17) insofar as it recommends that:        (1) Plaintiff’s Motion

for Summary Judgment be denied; and (2) Defendant’s Motion for Summary Judgment

be granted.     Defendant filed a response to Plaintiff’s objections on August 16, 2018.

(Doc. No. 26.)     On August 8, 2018, Plaintiff filed a Motion for Supplemental Briefing

Concerning Lucia v. SEC. (Doc. No. 21.)         On August 7, 2018, the Court granted

Plaintiff’s Motion for Supplemental Briefing.     (Doc. No. 22.)   On August 9, 2018,

Defendant filed a Request for Extension of Time to File Response to Supplemental

Briefing.     (Doc. No. 23.)   On August 17, 2018, the Court granted Defendant’s Request

for Extension of Time to File Response to Supplemental Briefing.       (Doc. No. 27.)      On

October 15, 2018, Defendant filed a response to Plaintiff’s supplemental brief concerning

Lucia v. SEC, 138 S. Ct. 2044 (2018).     (Doc. No. 28.)
       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference

for purposes of Plaintiff’s objections.   In the Report and Recommendation, the

Magistrate Judge noted that Plaintiff raises one overarching issue on appeal—her

assertion that the ALJ’s determination that Plaintiff’s substance use disorder was a

contributing factor material to the determination of disability was in error and not

supported by substantial evidence.    After considering Plaintiff’s arguments and the

record as a whole, the Magistrate Judge concluded that the ALJ’s decision that Plaintiff

was not disabled as defined by the Social Security Administration was supported by

substantial evidence in the record.

       Plaintiff objects to the Magistrate Judge’s Report and Recommendation, arguing

that the Magistrate Judge applied the wrong legal standard and gave undue weight to non-

contemporaneous records while rejecting contemporaneous records when calculating

Plaintiff’s period of sobriety. In addition, Plaintiff contends that the duration of

Plaintiff’s sobriety is sufficient to assess materiality of her Drug Addiction and

Alcoholism (“DAA”) with respect to a determination of disability.      In response to

Plaintiff’s objections, Defendant argues that the Magistrate Judge applied the proper

“substantial evidence” standard of review and did not unduly rely on two medical


                                              2
records. In addition, Defendant argues that Plaintiff failed to prove that she was

disabled between 2007 and 2009 (a period of sobriety for Plaintiff), and that Plaintiff

erroneously relies on evidence from an alleged period of sobriety (in 2015 and 2016) that

post-dates the relevant time period.

       The Court concludes that Plaintiff’s motion for summary judgment should be

denied and Defendants’ motion for summary judgment should be granted.            Specifically,

the Court agrees with the Magistrate Judge’s findings and analysis concerning the review

of the ALJ’s decision that Plaintiff was not disabled.    The Court agrees that the ALJ’s

decision that Plaintiff was not disabled as defined by the Social Security Administration

was supported by substantial evidence in the record.

       Plaintiff also seeks to remand her case to the Social Security Administration for a

new hearing based on the grounds that the ALJ presiding over her claim is an inferior

officer under the Appointments Clause and was not appointed consistent with that

constitutional provision. In Lucia, the Supreme Court held that ALJs for the Securities

and Exchange Commission are “Officers of the United States,” and therefore, are subject

to the Appointments Clause. 138 S. Ct. at 2055.       The Supreme Court also held that a

party “who makes a timely challenge to the constitutional validity of the appointment of

an officer who adjudicates his case is entitled to relief.”   138 S. Ct. at 2055 (citation

omitted).   Here, however, Plaintiff did not raise her Appointments Clause challenge in

the administrative proceedings and, therefore, did not preserve it for judicial review.


                                               3
See, e.g., Stearns v. Berryhill, Civ. No, 17-2031, 2018 WL 4380984, at *6 (N.D. Iowa

Sept. 14, 2018); Iwan v. Comm’r of Soc. Sec’y, Civ. No. 17-97, 2018 WL 4295202, at *9

(N.D. Iowa Sept. 10, 2018).

         Based upon the de novo review of the record and all of the arguments and

submissions of the parties and the Court being otherwise duly advised in the premises,

the Court hereby enters the following:

                                            ORDER

         1.       Plaintiff Catherine V.’s objections (Doc. No. [20]) to Magistrate Judge Leo

I. Brisbois’s July 23, 2018 Report and Recommendation are OVERRULED.

         2.       Magistrate Judge Leo I. Brisbois’s July 23, 2018 Report and

Recommendation (Doc. No. [17]) is ADOPTED.

         3.       Plaintiff Catherine V.’s motion for summary judgment (Doc. No. [12]) is

DENIED.

         4.       Defendant Acting Commissioner of Social Security Nancy A. Berryhill’s

motion for summary judgment (Doc. No. [14]) is GRANTED.

         LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated:        February 12, 2019       s/Donovan W. Frank
                                      DONOVAN W. FRANK
                                      United States District Judge




                                                4
